                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ALEXANDRIA MARIE WALKER,

                         Plaintiff,
      v.                                          Case No. 17-cv-1462-pp

SARAH COOPER,

                        Defendant.
______________________________________________________________________________

               ORDER REQUIRING PLAINTIFF TO RESPOND
          TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

      On July 27, 2018, the defendant filed a motion for summary judgment.

Dkt. No. 17. Under Civil Local Rule 56(b)(2), the plaintiff’s response materials

were due on August 27, 2018. The court has not received anything from the

plaintiff since it received her second amended complaint on December 27,

2017. Dkt. No. 9.

      On January 26, 2018, the court received by return mail a document it

had sent to the plaintiff at Taycheedah Correctional Institution; the return

indicated that the plaintiff had been released to extended supervision. Dkt. No.

14. The Department of Corrections’ inmate locator service shows that she was

released on January 9, 2018. See https://appsdoc.wi.gov/lop/detail.do. The

plaintiff did not send the court an address update at that time. But at the very

end of her second amended complaint, which the court received on December

27, 2017, the plaintiff wrote, “Let it be noted that Im being released from prison




                                        1
January 9th. My home address is 2222 Independence #9, Madison, WI 53704.”

Dkt. No. 9 at 5.

      The court missed this notation, and failed to update the plaintiff’s

address. Accordingly, the court mailed its March 9, 2018 scheduling order to

the plaintiff via her Supervising Probation Agent. Dkt. No. 16. It is likely that

the plaintiff did not receive the court’s scheduling order, which indicated that

she needed to file her response to any motion for summary judgment “within

30 days of service of the motion.” Dkt. No. 16. The defendant, however, mailed

the summary judgment motion and brief to the defendant at the home address

she’d listed in the second amended complaint: 2222 Independence #9,

Madison, WI 53704. Dkt. No. 17-1. Assuming the plaintiff had not moved to

another address between December 2017 and July 2018, when the defendant

sent her the summary judgment motion, the plaintiff should have received the

summary judgment motion.

      The defendant did not, however, comply with Civil L.R. 56(a)(1), which

required the defendant to attach to the summary judgment motion the text of

Civil L.R. 56(b); that is the rule that contains the thirty-day deadline for

responding. So it is possible that even if she received the motion for summary

judgment, the plaintiff did not know that she had only thirty days to respond.

      The fact that the plaintiff has not been in touch with the court for over

nine months, and has not responded to the summary judgment motion even

though the defendant mailed it to the address she listed, indicates that she

may no longer wish to go forward with this lawsuit. On the chance, however,


                                         2
that she does want to go forward, but did not realize that she had to respond to

the defendant’s motion for summary judgment, the court will give her one more

chance. If the plaintiff does not file her response to the defendant’s motion for

summary judgment by the deadline the court sets below, the court will

conclude that she does not want to prosecute this case, and will dismiss it

without prejudice and without further notice to the plaintiff. See Civil L.R. 41(c)

(“Whenever it appears to the Court that the plaintiff is not diligently

prosecuting the action . . . the Court may enter an order of dismissal with or

without prejudice. Any affected party may petition for reinstatement of the

action within 21 days.”)

      The court is including with this order the defendant’s summary judgment

materials. The plaintiff must respond to each of the defendant’s proposed facts

(by agreeing with the proposed fact or explaining why she disagrees with the

proposed fact; if the plaintiff does not indicate one way or the other, the court

will assume that she agrees with the proposed fact), and she must respond to

the legal arguments in the defendant’s brief. The plaintiff must support her

facts or her disagreement with the defendants’ facts with evidence. She can do

that by relying on the information and documents she received during

discovery or by telling the court her version of what happened in an affidavit or

an unsworn declaration under 28 U.S.C. §17461. An unsworn declaration is a



1
 If the plaintiff chooses to file an unsworn declaration, she should state at the
bottom of that declaration: “I declare under penalty of perjury that the
foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C.
§1746(2).
                                         3
way for the plaintiff to tell her side of the story while declaring to the court that

everything she has written down is true and correct.

      The court ORDERS that the plaintiff either shall respond to the

defendant’s motion for summary judgment or file a letter explaining why she is

unable to do so, in time for the court to receive it by the end of the day on

Friday, November 2, 2018. If the court does not hear from the plaintiff by that

date, the court will dismiss this case based on the plaintiff’s failure to diligently

prosecute it.

      Dated in Milwaukee, Wisconsin, this 2nd day of October, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          4
